DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 9/14/2022 is acknowledged.
Applicant amended claims 1, 8, 9, and 15.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Zhang et al. (US 2016/0049483) (hereafter Zhang), in view of Lin et al. (US 2005/0081781) (hereafter Lin).
Regarding claim 1, Zhang discloses a semiconductor device comprising: 
a gate stack (left 101 in Fig. 15, paragraph 0023) over a semiconductor substrate 100 (Fig. 15, paragraph 0025); 
a gate spacer (first and second 105 from the left corner of Fig. 15, paragraph 0025) disposed on sidewalls of the gate stack (left 101 in Fig. 15); and 
a dielectric layer (left 103 in Fig. 15, paragraph 0028) disposed between the semiconductor substrate 100 (Fig. 15) and the gate spacer (first and second 105 from the left corner of Fig. 15), the dielectric layer (left 103 in Fig. 15) comprising a halogen-terminated surface (see paragraph 0028, wherein “the dry etch operation utilizes an etch precursor including Cl.sub.2 and BCl.sub.3”).  
wherein the dielectric layer (left 103 in Fig. 15) has a first planar surface (bottom surface of 103 in Fig. 15) parallel to the semiconductor substrate 100 (Fig. 15) and wherein the gate spacer (first and second 105 from the left corner of Fig. 15) has a second planar surface in direct physical contact with the first planar surface.
Zhang does not disclose the dielectric layer has a first planar surface parallel to the semiconductor substrate and wherein the gate spacer has a second planar surface in direct physical contact with the first planar surface.
Lin discloses the dielectric layer 22a (Fig. 9, paragraph 0033) has a first planar surface (bottom surface of 22a in Fig. 9) parallel to the semiconductor substrate 20 (Fig. 9, paragraph 0033) and wherein the gate spacer 32 (Fig. 9, paragraph 0041) has a second planar surface (top surface of 32 in Fig. 9) in direct physical contact with the first planar surface (bottom surface of 22a in Fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to form the dielectric layer has a first planar surface parallel to the semiconductor substrate and wherein the gate spacer has a second planar surface in direct physical contact with the first planar surface, as taught by Lin, since a key feature (Lin, paragraph 0042) of the invention is an etch process to remove portions of the high k dielectric layer 22 (Lin, Fig. 9, paragraph 0042) that are exposed after the formation of gate electrode 23a (Lin, Fig. 9, paragraph 0042) and spacers 32 (Lin, Fig. 9, paragraph 0042) such that selectively removing (Lin, paragraph 0002) a high k dielectric layer from a substrate without causing a thickness loss in adjacent substrate regions or in a shallow trench oxide layer.
Regarding claim 3, Zhang further discloses the semiconductor device of claim 1, wherein the semiconductor substrate 100 (Fig. 15, paragraph 0026, wherein “semiconductor fin 100”) comprises one or more fins.  
Regarding claim 4, Zhang further discloses the semiconductor device of claim 1, further comprising: a second gate stack (right 101 in Fig. 15, paragraph 0023) over the semiconductor substrate 100 (Fig. 15); 
a second gate spacer (third and fourth 105 from the left corner of Fig. 15, paragraph 0025) disposed on sidewalls of the second gate stack (right 101 in Fig. 15); and 
a second dielectric layer 107 (Fig. 15, paragraph 0023) disposed between (see Fig. 15, wherein 107 is diagonally between 100 and the third 105 from the left corner of Fig. 15) the semiconductor substrate 100 (Fig. 15) and the second gate spacer (third and fourth 105 from the left corner of Fig. 15), wherein the second dielectric layer 107 (Fig. 15, paragraph 0023) is not halogen-terminated.  
Regarding claim 5, Zhang further discloses the semiconductor device of claim 1, further comprising a source/drain region (111 and 112 in Fig. 15, paragraph 0025) in the semiconductor substrate 100 (Fig. 15) adjacent the gate stack (left 101 in Fig. 15), wherein the dielectric layer (left 103 in Fig. 15) extends from the gate stack (left 101 in Fig. 15) to the source/drain region (111 and 112 in Fig. 15).  

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lin as applied to claims 1 and 9 above, and further in view of Ma et al. (WO 2018/111250 A1) (hereafter Ma).
Regarding claim 2, Zhang in view of Lin discloses the semiconductor device of claim 1, however Zhang and Lin do not disclose the halogen-terminated surface comprises chlorine-terminated silicon dioxide.  
Ma discloses the halogen-terminated surface 130 (Fig. 1, paragraph 0053, wherein “SiO2”; and see paragraph 0078, wherein “chlorine”) comprises chlorine-terminated silicon dioxide.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang in view of Lin to form the halogen-terminated surface comprises chlorine-terminated silicon dioxide, as taught by Ma, since the fixed charge liner material (Ma, paragraph 0023) as proposed herein can effectively suppress (i.e. reduce or eliminate) subfin leakage.
Regarding claim 6, Zhang in view of Lin discloses the semiconductor device of claim 1, however Zhang and Lin do not disclose the halogen-terminated surface comprises fluorine.  
Ma discloses the halogen-terminated surface 130 (Fig. 1, paragraph 0053, wherein “SiO2”; and see paragraph 0078, wherein “fluorine”) comprises fluorine.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang in view of Lin to form the halogen-terminated surface comprises fluorine, as taught by Ma, since the fixed charge liner material (Ma, paragraph 0023) as proposed herein can effectively suppress (i.e. reduce or eliminate) subfin leakage.
Regarding claim 7, Zhang in view of Lin discloses the semiconductor device of claim 1, however Zhang and Lin do not disclose the halogen-terminated surface comprises bromine.  
Ma discloses the halogen-terminated surface 130 (Fig. 1, paragraph 0053, wherein “SiO2”; and see paragraph 0078, wherein “bromine”) comprises bromine.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang in view of Lin to form the halogen-terminated surface comprises bromine, as taught by Ma, since the fixed charge liner material (Ma, paragraph 0023) as proposed herein can effectively suppress (i.e. reduce or eliminate) subfin leakage.
Regarding claim 8, Zhang in view of Lin discloses the semiconductor device of claim 1, however Zhang does not explicitly disclose the dielectric layer has a thickness of 40 angstroms. 
Lin discloses the dielectric layer 22 (Fig. 8, paragraph 0027, wherein “a thickness between about 15 and 100 Angstroms”) has a thickness of 40 angstroms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to form the dielectric layer has a thickness of 40 angstroms, as taught by Lin, since a change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). In addition, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Zhang and Lin do not disclose the halogen-terminated surface comprises iodine.  
Ma discloses the halogen-terminated surface 130 (Fig. 1, paragraph 0053, wherein “SiO2”; and see paragraph 0078, wherein “iodine”) comprises iodine.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to form the halogen-terminated surface comprises iodine, as taught by Ma, since the fixed charge liner material (Ma, paragraph 0023) as proposed herein can effectively suppress (i.e. reduce or eliminate) subfin leakage.

Claims 9, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Zhang et al. (US 2016/0049483) (hereafter Zhang), in view of Yin et al. (US 2016/0087062) (hereafter Yin).
Regarding claim 9, Zhang discloses a semiconductor device comprising: 
a fin (upper portion of 100 in Fig. 15, paragraph 0026, wherein “semiconductor fin 100”) extending from a semiconductor substrate (lower portion of 100 in Fig. 15, paragraph 0025); 
a gate stack (left 101 in Fig. 15, paragraph 0023) over the fin (upper portion of 100 in Fig. 15), the gate stack (left 101 in Fig. 15) having a first surface (bottom surface of left 101 in Fig. 15) facing towards the semiconductor substrate (lower portion of 100 in Fig. 15); 22Attorney Docket No. TSMP20180275US01 
a source/drain region (111 and 112 in Fig. 15, paragraph 0025) in the fin (upper portion of 100 in Fig. 15) adjacent the gate stack (left 101 in Fig. 15); and 
a halogen-terminated dielectric layer (left 103 in Fig. 15, paragraph 0028, wherein “the dry etch operation utilizes an etch precursor including Cl.sub.2 and BCl.sub.3”) extending form the source/drain region (111 and 112 in Fig. 15) to the gate stack (left 101 in Fig. 15).  
Zhang does not disclose the halogen-terminated dielectric layer having a second surface that is coplanar with the first surface, the second surface facing towards the semiconductor substrate.
Yin discloses the halogen-terminated dielectric layer 5GOX (Fig. 12, paragraph 0033) having a second surface (bottom surface of 5GOX in Fig. 12) that is coplanar with the first surface (bottom surface of 5G in Fig. 12), the second surface (bottom surface of 5GOX in Fig. 12) facing towards the semiconductor substrate 1 (Fig. 12, paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang to form the halogen-terminated dielectric layer having a second surface that is coplanar with the first surface, the second surface facing towards the semiconductor substrate, as taught by Yin, since gates (Yin, paragraph 0004) surrounding a top surface and both opposite sides of the channel, thereby achieving a more powerful gate controllability.
Regarding claim 12, Zhang further discloses the semiconductor device of claim 9, further comprising a gate spacer (first and second 105 from the left corner of Fig. 15) adjacent the gate stack (left 101 in Fig. 15), the halogen-terminated dielectric layer (left 103 in Fig. 15) extending from the fin (upper portion of 100 in Fig. 15) to the gate space (first and second 105 from the left corner of Fig. 15).  
Regarding claim 13, Zhang further discloses the semiconductor device of claim 12, wherein sidewalls of the halogen-terminated dielectric layer (left 103 in Fig. 15) are coterminous with sidewalls of the gate spacer (first and second 105 from the left corner of Fig. 15).  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Yin as applied to claim 9 above, and further in view of Ma et al. (WO 2018/111250 A1) (hereafter Ma).
Regarding claim 10, Zhang in view of Yin discloses the semiconductor device of claim 9, however Zhang and Yin do not disclose the halogen-terminated dielectric layer comprises chlorine-terminated silicon dioxide.  
Ma discloses the halogen-terminated dielectric layer 130 (Fig. 1, paragraph 0053, wherein “SiO2”; and see paragraph 0078, wherein “chlorine”) comprises chlorine-terminated silicon dioxide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang in view of Yin to form the halogen-terminated dielectric layer comprises chlorine-terminated silicon dioxide, as taught by Ma, since the fixed charge liner material (Ma, paragraph 0023) as proposed herein can effectively suppress (i.e. reduce or eliminate) subfin leakage.
Regarding claim 11, Zhang further discloses the semiconductor device of claim 9, wherein the halogen-terminated dielectric layer (left 103 in Fig. 15) extends along the top surface of the fin (upper portion of 100 in Fig. 15).
  Zhang and Yin do not disclose the gate stack extends along a top surface and sidewalls of the fin.
Ma discloses the gate stack 106 (Fig. 1, paragraph 0034) extends along a top surface and sidewalls of the fin 114 (Fig. 1, paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang in view of Yin to form the gate stack extends along a top surface and sidewalls of the fin, as taught by Ma, since the tri-gate transistor 101 (Ma, Fig. 1, paragraph 0044) may form conducting channels on three “sides” of the fin 112 (Ma, Fig. 1, paragraph 0044), potentially improving performance relative to single-gate transistors (which may form conducting channels on one “side” of a channel material or substrate) and double-gate transistors (which may form conducting channels on two “sides” of a channel material or substrate).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Yin as applied to claim 9 above, and further in view of Ha et al. (US 20180040620) (hereafter Ha).
Regarding claim 14, Zhang in view of Yin discloses the semiconductor device of claim 9, however Zhang and Yin do not disclose the gate stack comprises a gate dielectric layer in physical contact with the fin and the halogen-terminated dielectric layer, a work function layer over the gate dielectric layer, and a fill material over the work function layer.  
Ha discloses the gate stack (left 101 in Fig. 15) comprises a gate dielectric layer 142C (Fig. 13, paragraph 0035) in physical contact with the fin (FA in Fig. 13, paragraph 0024) and the halogen-terminated dielectric layer 250 (Fig. 13, paragraph 0074), a work function layer 212B (Fig. 13, paragraph 0099) over the gate dielectric layer 142C (Fig. 13, and a fill material 218B (Fig. 13, paragraph 0100) over the work function layer 212B (Fig. 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang in view of Yin to form the gate stack comprises a gate dielectric layer in physical contact with the fin and the halogen-terminated dielectric layer, a work function layer over the gate dielectric layer, and a fill material over the work function layer, as taught by Ha, since a threshold voltage (Ha, paragraph 0075) of a transistor including the isolation stack structure SL8 (Ha, Fig. 13, paragraph 0075) may be higher than the threshold voltage of the first transistor TR1 (Ha, Fig. 13, paragraph 0075) operating as an NMOS transistor.

Allowable Subject Matter
Claims 15-20 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Zhang et al. (US 2016/0049483), discloses a fin (upper portion of 100 in Fig. 15, paragraph 0026, wherein “semiconductor fin 100”) extending from a semiconductor substrate (lower portion of 100 in Fig. 15, paragraph 0025); a dielectric layer (left 103 in Fig. 15, paragraph 0028) extending along a top surface of the fin (upper portion of 100 in Fig. 15) and in direct physical contact with the top surface of the fin (upper portion of 100 in Fig. 15); and a gate stack (left 101 in Fig. 15, paragraph 0023) but fails to disclose the dielectric layer has a constant thickness across the top surface; and a gate stack extending along and in direct physical contact with the top surface and sidewalls of the fin. Additionally, the prior art does not teach or suggest a semiconductor device comprising: the dielectric layer has a constant thickness across the top surface; and a gate stack extending along and in direct physical contact with the top surface and sidewalls of the fin in combination with other elements of claim 15.

A closest prior art, Zhang et al. (US 2016/0049483), discloses a semiconductor device comprising: a fin (upper portion of 100 in Fig. 15, paragraph 0026, wherein “semiconductor fin 100”) extending from a semiconductor substrate (lower portion of 100 in Fig. 15, paragraph 0025); a dielectric layer (left 103 in Fig. 15, paragraph 0028) extending along a top surface of the fin (upper portion of 100 in Fig. 15) and in direct physical contact with the top surface of the fin (upper portion of 100 in Fig. 15), the dielectric layer (left 103 in Fig. 15, paragraph 0028, wherein “the dry etch operation utilizes an etch precursor including Cl.sub.2 and BCl.sub.3”) comprising a halogen-terminated surface facing away from the semiconductor substrate; a gate stack (left 101 in Fig. 15, paragraph 0023); and a gate spacer (first and second 105 from the left corner of Fig. 15, paragraph 0025) over the fin adjacent the gate stack (left 101 in Fig. 15) but fails to teach the dielectric layer has a constant thickness across the top surface; and a gate stack extending along and in direct physical contact with the top surface and sidewalls of the fin as the context of claim 15. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 16-20 depend on claim 15.

Response to Arguments
1. 	Applicant's arguments filed 9/14/2022 have been fully considered.
2. 	Applicant's arguments with respect to claims 1-14 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813